Appeal from an award made by the State Industrial Board in the sum of $250 for a serious facial disfigurement. Claimant suffered a total loss of vision in his left eye as the result of an accident. Previous to the accident he was blind in his right eye. In addition to an award for permanent partial disability he was declared a total permanent disability case, and benefits on account thereof were directed to be paid from the Special Fund. (Workmen’s Compensation Law, § 15, subd. 8.) An award for disfigurement should be based upon loss of earning capacity. (Matter of Sweeting v. American Knife Co., 226 N. Y. 199.) It is not properly made where permanent disability is found. (Clark v. Hayes, 207 App. Div. 560; affd., 238 N. Y. 553; Matter of Freeland v. Endicott Forging and Mfg. Co., 233 App. Div. 440.) Award, in so far as appealed from, reversed and claim dismissed. Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ., concur.